 I)FCISIONS O() NATIONAL LABOR RELATIONS BOARDTube Turns, a Division of Chemetron Corp. andRichard Webster. Case 9-CA-15745March 1, 1982DECISION AND ORDERBY CHAIRMAN VAN I)F WATIER ANDMEMBERS FANNING AND HUNTEROn September 15, 1981, Administrative LawJudge Arline Pacht issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in opposition to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.' The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis foir re-versing her findings.2 In adopting the Administrative Law Judge's conclusion that Re-spondent's discharge of employee Webster was not unlawful, we con-elude that on the singular facts of this case the General Counsel has notestablished a violation of the Act by a preponderance of the evidenceAdditionally, we do not rely on the Administrative law Judge's findingthat Webster previously had been discharged by another employer forfalsifying information on his employment application.DECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Upon acharge filed on August 27, 1980 the General Counselissued a complaint on October 6, alleging that TubeTurns, a Division of Chemetron Corp. (hereinafter calledTube Turns or the Respondent), unlawfully dischargedRichard Webster in violation of Section 8(a)(1), (3), and(4) of the National Labor Relations Act, as amended,herein called the Act. By timely answer the Respondentdenied any wrongdoing. A hearing was held before meon June 8 and 9, 1981, in Louisville, Kentucky.Upon the entire record, my observation of the demea-nor of the witnesses and consideration of the post-hear-ing briefs, I make the following:FINDINGS OF FACTJURISDICTIONAL FINDINGS1. THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation, has at alltimes material herein been engaged in the manufacture ofsteel forgings at its Louisville, Kentucky, facility. Duringthe past 12 months, a representative period, Respondentin the course and conduct of its business operations soldand shipped goods, products, and materials valued inexcess of $50,000 from its Louisville facility directlyfrom points outside the State of Kentucky. Upon theforegoing facts, the General Counsel alleges, the Re-spondent concedes, and I find that the Respondent is en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Il. THE Al LEGED UNFAIR L.ABOR PRACTICESRichard Webster was hired by Tube Turns in Septem-ber 1979 as a third-shift maintenance mechanic I, thehighest classification for such positions.' He was a capa-ble employee, receiving a satisfactory evaluation on com-pleting a 60-day probationary period, and was grantedtwo pay increases during his 11 months with the Compa-ny.However, Webster soon began expressing dissatisfac-tion with certain working conditions which, the GeneralCounsel contends, ultimately led to his discharge onAugust 13, 1980. Thus, in the latter part of 1979, andinto the first few months of 1980, he filed a number ofgrievances affecting such matters as the subcontractingout of maintenance work, vacation scheduling, and thedistribution of overtime. According to Henry Wirth,third-shift steward for the United Steelworkers, Websterregistered more grievances than any other employee inthis period of his employment. Management apparentlywas not kindly disposed towards Webster's persistentcomplaint-filing, for when Wirth attempted to find outwhy the processing of Webster's grievances was delayed,the plant superintendent informed him that managementwas in no hurry to dispose of them.In February 1980, turning to a different strategy tovoice his discontents, Webster initiated a campaign tosever the maintenance department from the balance ofthe production and maintenance unit represented by theUnited Steelworkers. Toward this end, Webster circulat-ed a petition seeking signatures of those supporting sev-erance, passed out leaflets to his coworkers, and spentconsiderable time advocating the merits of such a move-' Tube Turns' formal job description requires, inter a/ia, that class Imechanics perform maintenance repairs and construction on a diversifiedand complete line of machine and forging equipment, perform periodicinspections of various equipment and systems, and prepare written statusreports This required 3 to 4-1/2 years' experience260 NLRB No. 82584 TUBE TURNSment. His efforts did not go unnoticed for, as coworkerDerrill Barnickle testified, third-shift Foreman Eric For-rester commented that Webster was a good mechanic but"the problem I have got with him is his mouth." Forres-ter also told another mechanic, John Montgomery, thatWebster was involving himself in matters that did notconcern him.The severance petition was filed with the Board's Re-gional Office on March 28, 1980. Several weeks later theRespondent learned that Webster was one of a handfulof employees subpenaed by the Government to appear asa witness at the hearing on the petition. During thecourse of this hearing on April 20 and 21, it became ap-parent to several management officials that Webster wasa principal actor in the drive for severance. By decisionand order of May 30, 1980, the Regional Director deniedthe petition.2Approximately 1 month later, an article ap-peared in the local newspaper which described the sever-ance drive and characterized Webster's role in it as thatof underdog. This article found its way into Webster'spersonnel file.Webster was a key figure in several other proceedingswhich posed legal challenges to the Respondent. InApril 1980, he was the named petitioner in an actionfiled in a Kentucky state court which sought to enjointhe Respondent from assigning maintenance employeesto work in certain areas without the aid of maintenancehelpers. The case was dismissed for lack of jurisdictionon May 8, 1980. Then, in July, Webster's name wasjoined as a discriminatee in a charge previously filedwith the Board alleging harassment of the maintenancemechanics by assigning them to perform dangerousduties without assistance because of their involvement inthe severance movement. Subsequently, the charge waswithdrawn, but while it was under investigation theBoard's agent and counsel in this case questioned severalof the Respondent's supervisors about statements they al-legedly made to Webster.Webster's final provocation came in a letter to the cor-porate president dated July 15, 1980, in which he com-plained about mismanagement and waste in subcontract-ing out of maintenance work which he contended couldbe performed more effectively in-house. This letter, likethe newspaper article, was inserted in his personnelfolder. 3Contrary to the General Counsel's position, the Re-spondent submits that Webster was terminated only afteran investigation disclosed that he had made substantialmisrepresentations on his employment application.The Respondent's practice was to run referencechecks on applicants prior to offering employment. Infact, the employment application contains a waiver inwhich the jobseeker authorizes:...investigation of all matters contained in this ap-plication and agree(s) that if, IN THE JUDG-MENT OF THE COMPANY, ANY MISREPRE-SENTATION OR OMISSION HAS BEENMADE BY ME HEREIN OR THE RESULTS2 Tube Turns, a Division of Chemetron Corp., Case 9-RC-131173 Richard Webster, et al. v Tube Turns Division of Allegheny LudlumIndustries. Inc., 80-CI-03518 (Jefferson Circuit Court. KY)OF SUCH INVESTIGATION ARE NOT SATIS-FACTORY, ANY OFFER OF EMPLOYMENTMADE BY THE COMPANY MAY BE WITH-DRAWN OR MY EMPLOYMENT WITH THECOMPANY MAY BE TERMINATED....In the summer of 1979, the Respondent was expandingits operations and its work force. Webster was hiredduring this period together with 60 or 70 other new em-ployees. Consequently, Ronald Rush, then manager ofstaff personnel, authorized Ed Leslie, a junior personnelofficer, to offer employment without first making thenormal reference checks. Although Leslie was remindedto go forward with this work on several occasions overthe next few months, he made no effort to review Web-ster's background.In February 1980, Elias Vaughn began to assume thejob duties previously performed by Rush, who, in turn,took over Vaughn's position as manager of industrial re-lations. During the transition period that occurred, Lesliecontinued to delay performing the background checks.Not until late February did an effort commence to exam-ine Webster's references. At that time, while KennethCrawford, Respondent's director of human resources,was conferring with various plant officials in preparationfor a new round of collective-bargaining negotiationswith four unions representing separate groups of employ-ees, several supervisors mentioned to him that Websterwas a troublemaker, someone who did not fit in and whospent all his time talking on the job. Crawford notedWebster's name and shortly thereafter requested Leslieto check Webster's record and references. Leslie thencontacted Gates Rubber Company, the firm listed onWebster's employment application as his previous em-ployer, and learned that Webster had not quit in Septem-ber 1979 as stated in his application, but left there 5months earlier in May. Based on this discrepancy, Lesliesubmitted a memo to Rush on March 25, 1980, recom-mending Webster's immediate termination.Believing that further verification was in order, Rushdirected Leslie to pursue the matter. However, not untilJune, when negotiations for three of the four collective-bargaining agreements were almost complete, did Leslieadvise Vaughn of his failure to complete the referencechecks. Having experienced some difficulty in contactingthe Gates firm in April, and because Tube Turns wasabout to shut down for its regular 2-week layoff in July,Vaughn referred the Webster investigation and a matterinvolving another employee to a private investigatingfirm, whose services he had used in well over 50 othercases.In the latter part of July, the investigator reported toVaughn that neither the post office nor the telephonecompany had any information as to the existence of abusiness or company under the name F. J. Webster, theemployer for whom the charging party claimed he hadserved an apprenticeship during his employment from1964-76.4 The investigator further determined that Web-4 F. J Webster apparently 'as the Charging Party) father585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDster's academic and vocational credentials were not allthey appeared to be on the application. He did confirmthat Webster attended Jefferson Community College andBellermine College for one semester.5However, the in-vestigator was unable to obtain verification that Websterattended or completed courses as he had reported, inwelding, blueprint reading, pipefitting, and plumbing atthe trade school run by the Elizabethtown, Kentucky,Community College.Additionally, the investigator advised Vaughn thatWebster had a record of several arrests although hedenied having "been involved in a criminal proceedingas a defendant" on the employment form.At the conclusion of the plant shutdown, Vaughn alsoattempted to verify some of the information Webster fur-nished. First, he contacted Robert Niles, industrial rela-tions director at Gates Rubber. In a memo dated July 24,1980, summarizing his conversation with Niles, Vaughnconfirmed that Webster quit Gates in May; that contraryto Webster's contention, he was a class B, not as he al-leged, a class AA mechanic, having failed the exam forthe higher classification, and that he had not served anapprenticeship program with Gates, for none was offeredthere. Further, Vaughn learned from Niles that Websterlisted a period of employment with the Coca-Cola Com-pany, which he had omitted from the employment appli-cation filed with the Respondent.6Vaughn next called an unnamed personnel official atCoca-Cola who informed him that Webster was em-ployed there as a service department repairman fromSeptember 1976 until February 1977. Coca-Cola termi-nated Webster after determining that he had falsified hisemployment application by listing longer periods of em-ployment with some companies for whom he had notworked and claiming academic credentials which he hadnot attained. During this same week, Vaughn discoveredthat Webster had failed to mention a prior period of em-ployment with Tube Turns in 1966.On the basis of this information, gathered for the mostpart in the last week of July, Vaughn and Rush agreedthat Webster should be terminated when he returnedfrom a disability leave taken after he was injured on thejob a month earlier. As Rush explained, company policydictating discharge for falsification of an employment ap-plication was predicated on a:...multitude of reasons, one of which, if he falsi-fied his application, he can very well falsify some-thing else. Secondly, if he falsified things dealing inelements of safety, we may find an unsafe employeewith a high liability on our hands. If he falsified hisapplication with regard to his background as tos Webster represented he attended Bellermine from 1965-66 and theJefferson Community College from 1966-67. These dates convey the in-correct impression that Webster was enrolled at these schools for anentire year. However, if each semester terminated in January, then it ispossible that these dates were accurate.6 Niles testified at the hearing that he did not recall telling Vaughnabout Webster's prior employment with Coca-Cola. However, I concludethat he must have done so since this information, with other data whichNiles admittedly related to Vaughn during their telephone conversation,was concluded in Vaughn's memo written contemporaneously with thecall.training and we put him out on a critical job, all byhimself as a journeyman, a maintenance mechanicmay very well ...he may create quite a problem.And we're talking about millions of dollars in termsof rather large equipment. Rather sophisticatedequipment in some cases.The record shows that the Respondent invoked thispolicy on several occasions both prior and subsequent toWebster's dismissal. Thus, in 1974, an employee, whoseexcessive absenteeism led to an investigation of her refer-ences, was terminated when it was discovered that shehad invented a prior period of employment. In the sameyear, another employee, Roosevelt Hurley, was dis-charged for the same cause. Three other employees weredischarged for falsification of other company records.When Webster returned to work on August 13,Vaughn and Rush advised him orally and by letter thathe was being discharged because of the "significantmisrepresentation(s) and/or omissions, particularly in theareas of education and training and past employment" inhis application. When provided an opportunity to ex-plain, Webster insisted that he had expressly prohibitedany contract with his prior employer, that he had neverbefore worked for Tube Turns, and had omitted men-tioning his employment with Coca-Cola because it wasonly part time and he still was working there.Contrary to at least one of these assertions, the Re-spondent had records documenting Webster's previousemployment with Tube Turns. In fact, his terminationpaper contained a supervisor's comment that he wouldnot recommend Webster for rehire based on his perform-ance. Nevertheless, Vaughn suggested to Webster that ifhe obtained proof to support some of the information inhis application, the Company might reconsider its termi-nation decision.Unfortunately, at his grievance hearing in August,Webster made matters worse by presenting certificates ofattendance in four courses ostensibly offered by the Eli-zabethtown trade school which management determinedand Webster admitted were fraudulent. Webster didobtain a letter dated August 19, 1980, from the principalof the Elizabethtown vocational school which explainedthat while there was no record of Webster having par-ticipated in its full-or part-time instructional programs,several persons recalled that he was enrolled in a short-term blueprint reading and pipewelding course offeredby a local industry utilizing the school's facilities when itwas not in session.At the hearing in this matter, Webster tried to excul-pate himself further by stating that he had taken coursesin plumbing, welding, and pipefitting offered by a localunion, that, although he had not listed his prior employ-ment with Tube Turns, he had brought it to the attentionof his supervisor, and repeated his assertions that he leftGates as a class A mechanic and omitted his employmentwith Coca-Cola because it was a part-time job. He alsodenied having ever filed a workmen's compensationclaim. However, the Respondent produced a documentwhich indicated that Webster worked a 40-hour weekfor Coca-Cola and left there in 1976. Moreover, the Re-spondent adduced testimony from Niles, industrial rela-586 TUBE TURNStions manager at Gates Rubber who confirmed much ofthe information he previously related to Vaughn includ-ing the fact that Webster went from a grade C to nomore than a grade B mechanic and did not participate inan apprenticeship program. Further, the Respondent pro-duced evidence that Webster had indeed filed a claim forworkmen's compensation benefits.DiscussionA resolution of the issue in this case, that is, whetherWebster was terminated for his protected concerted ac-tivities or for testifying under the Act, fits precisely intothe analytic framework set forth in Wright Line. a Divi-sion of Wright Line, Inc., 251 NLRB 1083 (1980). There,the Board stated that where both legitimate and wrong-ful motives exist for an employer's imposition of disci-pline upon an employee, the General Counsel bears theburden of making a prima facie showing that on therecord as a whole the protected conduct of the dis-charged employee was a factor in the employer's deci-sion. Thereafter, the burden shifts to the employer todemonstrate by a preponderance of the evidence that itwould have taken the same action even in the absence ofthe employee's protected conduct. Id. at 1089. Accord,Limestone Apparel Corp., 255 NLRB 722 (1981).Here, the General Counsel has produced ample evi-dence that the Charging Party was engaged in a numberof protected concerted activities which could not helpbut create friction between him and the Respondent.Within months after he began working for Tube Turnshe was filing more grievances than other employees inhis unit. The uncontradicted testimony of shop stewardWirth that management purposely delayed processingthese complaints establishes at the very least, that Web-ster's zealousness was viewed with disfavor.By February when Webster had begun agitating for aseparate union for the maintenance mechanics, he wasidentified by several supervisors as a troublemaker, a fa-miliar euphemism for one who is engaged in unwelcomelabor activity. Although there is no concrete proof thatCrawford knew of Webster's role in the severance effort,the supervisors' comments to him were sufficient to trig-ger an inquiry into Webster's background. The GeneralCounsel submits, and I am inclined to agree, that theprovocation for the investigation and its timing, some 6months after Webster was hired, casts suspicion on thelegitimacy of the Respondent's motives in pursuing Web-ster's credentials at that time.By mid-April, the Respondent certainly knew of Web-ster's leadership role in the severance campaign and con-tested that effort as well as the challenge in a Kentuckystate court to its work assignment practices. None ofthese actions was likely to endear Webster to the Re-spondent. To make matters worse, in July, Webster (1)was joined as a discriminatee in a charge filed against theRespondent with the Board; (2) was cast into a heroicrole as the spokesman for the severance drive; and (3)was author of a letter to the Company's president criti-cizing local management for waste and inefficiency. InAugust, several of Respondent's officials were questionedby a Board agent about statements purportedly made toWebster, thereby revealing that he had supplied informa-tion to the Board. After all this, it is not difficult toimagine the Respondent's displeasure with Webster's in-cessant nipping at its heels.Given the persistence and visibility of Webster's con-certed activities, taken together with the curiously belat-ed timing of the inquiry into his background and his oth-erwise satisfactory performance on the job, I concludethat the General Counsel has met the burden of proofrequisite for a prima facie showing of a discriminatorydischarge. However, an evaluation of the record as awhole compels the further conclusion that the Respond-ent has satisfied its burden; it has shown by a preponder-ance of the evidence that Webster's dismissal would haveoccurred in any event, once it was determined that hisemployment application was riddled with serious distor-tions and omissions.Although, as noted above, some suspicion attaches tothe reasons which initially prompted the Respondent'sprobe of Webster's credentials, I do not find that thistainted the entire investigation or its results.It is undisputed that the Respondent's failure to inves-tigate Webster's background prior to an offer of employ-ment was a departure from its normal practice, causedby exceptional circumstances. However, the GeneralCounsel made no attempt to show that the Respondentabandoned its practice or that it would not have, at someother point in time, begun an identical inquiry. More-over, there was no evidence that Leslie was given anyreason for examining Webster's record or encouraged toconclude his investigation with a recommendation fordischarge. Rather, after determining that the informationin the application was false, Leslie apparently made anindependent judgment that discharge was appropriate inaccordance with company policy.The Respondent could have terminated Webster im-mediately. Instead, it decided to pursue the matter. Evenif its restraint was due to Webster's involvement in theseverance movement, the Respondent cannot be faulted,for, "In such circumstances prudence would constrainany employer to exercise caution, and to defer precipi-tate action...." LB. Darling Division of Idle WildFarms. Incorporated, 254 NLRB 691, 694 (1981).On discovering that Webster misrepresented the datehe quit his previous job and left a gap of 5 months in hisrecent employment history, it was natural for the Re-spondent to wonder what he was attempting to conceal.Therefore, I find nothing sinister in the Respondent's ef-forts to probe Webster's application in great depth. Oncethe door was opened, the Respondent discovered thatthe statements on that application bore only a marginalrelationship to the truth.Thus, in Vaughn's conversation with Niles, he discov-ered that Webster was a class B rather than a class Amechanic at Gates Rubber and that he had not served anapprenticeship there. Such disclosures furnish ample jus-tification for the Respondent's doubts as to Webster'squalifications as a class I mechanic at Tube Turns, foreven if he performed adequately in the past, there wasno assurance he would do so in the future.As if this were not enough, Vaughn discovered more:Coca-Cola had discharged Webster for falsifying his job587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplication, although he had been employed there for ayear. This suggests that the Respondent was not uniquein penalizing Webster for the same reason after a similarlapse in time.Although the General Counsel contends to the con-trary, the record shows that the Respondent made dili-gent and extensive efforts to locate F. J. Webster. Whenits efforts proved unsuccessful, the Respondent was le-gitimately concerned since the Charging Party claimedthat he had served part of his apprenticeship with thisemployer. If F. J. Webster was a bona fide businessheaded by the Charging Party's father, as he claimed, itis difficult to understand why he failed to produce asingle witness or any documentation corroborating hisemployment there. By failing to furnish any real evi-dence supporting his claims when such documentationshould have been within his possession, an inferencearises that such evidence does not exist.Respondent further determined that Webster's voca-tional training and educational background were almostas bogus as his employment experience. When confront-ed by the Respondent with the frequency of his repre-sentations about courses allegedly taken at the Elizabeth-town vocational school, Webster's response was to pro-duce forged cards which he characterized as merelybeing altered.7Even if I accepted Webster's character-ization, it does not diminish his propensity for deceit.The General Counsel claims that the Respondent'sresort to a private investigator was so unusual as toexpose its discriminatory purpose. I disagree. Althoughreliance on a private investigator was not commonplace,neither was it unprecedented as the record plainlyshows. The General Counsel further urges that the Re-spondent's policy with respect to discharge for falsifica-tion of records was invoked previously in circumstancesso distinguishable from those attending Webster's termi-nation as to demonstrate that he was treated in a dispa-rate manner. This argument is equally unconvincing forvariations in the factual circumstances surrounding dis-missals are more the rule than the exception. More to thepoint is that Webster's misrepresentations were far moreegregious than those of the other employees dischargedon the same ground. Finally, the General Counsel urgesthat the reason assigned by the Respondent for the dis-missal is pretextual in light of Webster's competent jobperformance. In so doing, the General Counsel fails tocredit an employer's legitimate apprehension that lack ofadequate training may result in deficient performance forwhich it may be held liable. Moreover, an employer isentitled to ferret out from its midst a thoroughly dishon-est employee, even if he happens to be proficient at histasks. Given the abundant evidence of Webster's deliber-ate misrepresentations, the Respondent could hardly con-tinue him in its employ, for to do so would be to con-7 At the hearing, Webster admitted that he "altered" the cards becauseGates would not relinquish the originals to him, thereby implying thatthese cards duplicated the ones which were in Gates' file. However, infabricating these cards, he assigned a completion date to a course inwelding at a time when he was no longer employed by Gates and offeredgrossly exaggerated hours of attendance Further, when it became appar-ent that neither Gates nor the vocational school would verify his attend-ance at a course in plumbing, he suddenly recalled that he tlook this sub-ject under the auspices of a local uniondone such conduct and make it exceedingly difficult toinsist thereafter on honesty from its other employees.That Webster was deeply involved in concerted activi-ties ought not to shield him from adhering to the samestandards imposed on other employees. In these circum-stances, I conclude that the Respondent discharged himfor good cause.Even after advising Webster of the grounds uponwhich his dismissal rested, he still had an opportunity toclear himself during the processing of his grievance.Rather than righting matters, he compounded them bygenerating fake cards certifying attendance in vocationalcourses. At the hearing he continued to fabricate a ficti-tious past. Thus, he flatly denied having filed a work-men's compensation claim and asserted he was employedat Coca-Cola part time, when the record established thecontrary. In the final analysis, Webster succeeded only inproving that he was a totally untrustworthy employeeand witness.The Respondent may have welcomed the opportunityto fire Webster. Nevertheless, even where an employermay wish to dispense with an employee whose protectedactivities have made him an anathema, a subsequent dis-charge may not be discriminatory if the employeeobliges the employer by providing a valid, independentreason for the discharge by engaging in conduct forwhich he would have been terminated in any event. SeeKlate Holt Company, 161 NLRB 1606, 1612 (1966); An-derson-Rooney Operating Company and Ninth and DetroitBuilding Corporation, 134 NLRB 1480, 1495 (1961).Although the General Counsel has presented some cir-cumstances in the present case which tend to cast doubton the legitimacy of the Respondent's asserted motive,the Respondent has succeeded in surmounting thesedoubts by a preponderance of the evidence that Web-ster's discharge in August 1980 would have occurred in-dependently of his involvement in concerted activity.Accordingly, I shall recommend dismissal of the allega-tions in the complaint that the Respondent violated Sec-tion 8(a)(1), (3), and (4) of the Act.CONCI USIONS OF LAW1. The Respondent, Tube Turns, a Division of Cheme-tron Corporation, is an employer within the meaning ofSection 2(6) and (7) of the Act.2. The United Steelworkers, AFL-CIO, representingthe production and maintenance employees at the Re-spondent's Louisville, Kentucky, facility, including thoseemployees who sought severance from the unit in Case9-RC-13117, is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(1), (3), and (4),as alleged in the complaint.588 TUBE TURNS 5894. Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing:ORDERIt is hereby ordered that the complaint be, and ithereby is, dismissed in its entirety.hIn the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. he adopted by the Board andbecome its findings, conclusions. and Order. and all objections theretoshall be deemed waived for all purposes